


110 HR 5525 IH: To amend the Small Business Act to improve the National

U.S. House of Representatives
2008-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5525
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2008
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Act to improve the National
		  Veterans Business Development Corporation.
	
	
		1.Short titleThis Act may be cited as the
			 Inclusion of Veteran Service Organizations in the National Veterans
			 Business Development Corporation Board Act.
		2.Improvement of
			 National Veterans Business Development Corporation
			(a)ImprovementSection 33(c) of the Small Business Act (15
			 U.S.C. 657c(c)) is amended—
				(1)in paragraph (1),
			 by striking nine and inserting 11;
				(2)by striking paragraph (2) and inserting the
			 following new paragraph (2):
					
						(2)Appointment of
				voting members
							(A)Presidential
				appointments
								(i)In
				generalThe President shall, after considering recommendations
				submitted under clause (ii), appoint 7 of the 11 voting members of the Board,
				all of whom shall be United States citizens, and not more than 5 of whom shall
				be members of the same political party.
								(ii)RecommendationsRecommendations
				shall be submitted to the President for appointments under this subparagraph by
				the chairman or ranking member (or both) of the Committee on Small Business and
				Entrepreneurship or the Committee on Veterans’ Affairs (or both) of the Senate
				or the Committee on Small Business or the Committee on Veterans’ Affairs (or
				both) of the House of Representatives.
								(B)Congressional
				appointmentsThe chairmen of
				the Committee on Small Business and Entrepreneurship and the Committee on
				Veterans’ Affairs of the Senate and the Committee on Small Business and the
				Committee on Veterans’ Affairs of the House of Representatives shall jointly
				appoint 4 of the 11 voting members of the Board who shall be representatives of
				a congressionally chartered veterans’ service organization or military service
				organization.
							(C)Limitation on
				internal recommendationsNo member of the Board may recommend an
				individual for appointment to a position on the
				Board.
							;
				(3)in
			 paragraph (3), by adding at the end the following new sentences: The
			 president and directors of each of the 3 veterans business resource centers
			 that have received grants from the Corporation that are located in Flint,
			 Michigan, St. Louis, Missouri, and Boston, Massachusetts, shall provide
			 expertise and advice to the Board of Directors, as appropriate.;
				(4)in paragraph
			 (6)(C), by striking the second sentence and inserting the following new
			 sentence: No member of the Board may serve after the expiration of the
			 term for which that member is appointed.; and
				(5)by adding at the
			 end the following new paragraphs:
					
						(12)Removal of
				membersWith the approval of
				a majority of the Board of Directors and the approval of the chairmen and
				ranking members of the Committee on Small Business and Entrepreneurship and the
				Committee on Veterans’ Affairs of the Senate, the Corporation may remove a
				member of the Board who is determined to be unable to fulfill the member’s
				duties under this section.
						(13)MeetingsAll
				meetings of the Board of Directors shall be conducted in public and members of
				the general public shall have access to such meetings. The Board shall record
				minutes for each meeting and make such minutes available on the Internet
				website of the Corporation. Two meetings shall be held in Washington, DC, each
				year.
						(14)Notice to
				stakeholdersThe Board of Directors shall establish a list of
				stakeholders in the Corporation and shall, to the extent possible, provide to
				each individual on the list notice of the meetings and agenda of the Board. If
				providing such notice is not possible, the Board shall make such notice
				publicly available on the Internet website of the
				Corporation.
						.
				(b)Conforming
			 amendmentSection 33(c)(6)(B) of the Small Business Act (14
			 U.S.C. 657c(c)(6)(B)) is amended by striking by the President.
			(c)Congressional
			 appointmentsNot later than 90 days after the date of the
			 enactment of this Act, two appointments shall be made under subparagraph (B) of
			 section 33(c)(2) of the Small Business Act, as added by subsection (a). Upon
			 the expiration of each the first two terms of appointment of members of the
			 Board of Directors of the National Veterans Business Development Corporation
			 that expire after the date of the enactment of this Act, an additional
			 appointment shall be made under that subparagraph.
			
